DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2022 was filed after the mailing date of the Notice of Allowance on 6/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The examiner notes that none of the references listed in this IDS provide any teaching, suggestion, or motivation that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closest prior art of record (Smith - see below) to arrive at the claimed invention.

Allowable Subject Matter
Claims 1, 3-10, 12, 15-18, and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 1,918,142 (Smith) is the closest prior art of record. 
Regarding claim 1, Smith teaches the handheld exercise device as substantially claimed, but fails to disclose wherein the weighted body comprises a tube extending along a closed loop in the plane, the handle being centrally arranged about a center of the closed loop. There is no teaching, suggestion, or motivation in any of the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s invention to arrive at the claimed invention.
Regarding claim 7, Smith teaches the weighted device as substantially claimed, but fails to disclose wherein the weighted body has a substantially circular shape, and the weighted body is filled with a liquid movable about the substantially circular shape of the weighted body, the liquid corresponding to the mass. There is no teaching, suggestion, or motivation in any of the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s invention to arrive at the claimed invention.
Regarding independent claim 12, Smith teaches the hand weight as substantially claimed but fails to disclose a tube forming a closed loop in a plane and filled with a mass movable within the tube and along the closed loop, wherein the mass is rotatable relative to the tube and about the grasping device in response to an application of one or more forces to the hand weight, in combination with the other limitations of claim 12. There is no teaching, suggestion, or motivation in any of the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s invention to arrive at the claimed invention. Claims 15-16 and 25 are dependent on claim 12, thus are also allowable.
Regarding independent claim 17, Smith teaches the hand weight as substantially claimed but fails to disclose wherein the body is hollow, an interior of the body comprising a mass movable about the interior of the body so that the mass rotates about a second axis substantially perpendicular to the plane, in combination with the other limitations of claim 17. There is no teaching, suggestion, or motivation in any of the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s invention to arrive at the claimed invention. Claims 18 and 26-27 are dependent on claim 17, thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784